Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kathryn L. Hester on 02/08/22.
The application has been amended as follows:
1.	(Currently Amended) A method of calibrating a reflectance-based diagnostic analyzer comprising:
inserting a color chart wherein the color chart comprises a surface material having one or more color swatches, wherein each color swatch comprises layers of a dried water color pigment solution providing a known color, wherein the water color pigment solution contains a suspension of water color pigment molecules, and wherein the color chart or the water color pigment solution has a known color;
obtaining reflectance values for the color chart or the water color pigment solution; and
when the obtained reflectance values do not correspond to the known color of the color chart or the water color pigment solution, calibrating the analyzer such that the reflectance values correspond to the known color of the color chart or the water color pigment solution.

2.	(Original) The method of claim 1, wherein the reflectance-based diagnostic analyzer is a portable diagnostic analyzer.

3.	(New) The method of claim 1, wherein in the color chart, a color swatch having multiple layers of a dried water color pigment solution has a darker hue compared to a color swatch having fewer layers of the dried water color pigment solution.

4.	(New) The method of claim 1, wherein the one or more color swatches of the color chart is arranged in one or more color sections.

5.	(New) The method of claim 4, wherein the one or more color sections contains a red color section, an orange color section, a yellow color section, a green color section, or any combination thereof.



7.	(New) The method of claim 5, wherein:
the red color section has a hue in a range of from about 347.1 to about 360.0 or in a range of from about 0.0 to about 20.0;
the orange color section has a hue in a range of from about 24.1 to about 36.7;
the yellow color section has a hue in a range of from about 38.4 to about 57.0; 
the green color section has a hue in a range of from about 74.5 to about 120.0; or
any combination of a-d.

8.	(New) The method of claim 1, wherein the color of the one or more color swatches of the color chart correlates with a color of one or more water color pigment solutions.

9.	(New) The method of claim 1, wherein the water color pigment solution of the color chart comprises a suspension of one or more water color pigments.



11.	(New) The method of claim 9, wherein the one or more water color pigments comprises a combination of:
brilliant red and cobalt blue;
brilliant red and orange;
orange and medium yellow;
medium yellow and sap green; or
sap green and cobalt blue.



Allowable Subject Matter

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the color chart comprises a surface material having one or more color swatches, wherein each color swatch comprises layers of a dried water color pigment solution providing a known color, wherein the water color pigment solution contains a suspension of water color pigment molecules, and wherein the color chart or the water color pigment solution has a known color;
obtaining reflectance values for the color chart or the water color pigment solutions solution” along with all other limitations of the claim. 

 

Claims 2-11 are allowable due to their dependencies. 
The closest references, Roelant et al (US 20120077278 A1) [cited in the IDs filed by the applicant] and Kwan (US20050043436 A1) [cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886